TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00502-CV


                                        F. M. J., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 17-0087-CPSC1, BRANDY HALLFORD, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

August 6, 2018. By request to this Court dated August 6, 2018, Sharon D. Huck requested an

extension of ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Sharon D. Huck is hereby ordered

to file the reporter’s record in this case on or before August 17, 2018. If the record is not filed by

that date, Huck may be required to show cause why she should not be held in contempt of court.
              It is ordered on August 7, 2018.



Before Justices Puryear, Goodwin, and Bourland